                                           Case 3:20-cv-03702-JD Document 19 Filed 12/01/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TAHER ALDHUFRI,                                   Case No. 20-cv-03702-JD
                                                        Plaintiff,                         ORDER ADOPTING REPORT AND
                                   8
                                                                                           RECOMMENDATION, AND
                                                 v.                                        DISMISSING CASE WITHOUT
                                   9
                                                                                           PREJUDICE
                                  10     UNITED STATES OF AMERICA, et al.,
                                                                                           Re: Dkt. No. 15
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Chief Magistrate Judge Joseph C. Spero filed a report recommending dismissal of this case

                                  14   without prejudice under Rules 4(m) and 41(b) of the Federal Rules of Civil Procedure. Dkt.

                                  15   No. 15. No objections have been filed in response to the report, and the time to file objections has

                                  16   expired. See Fed. R. Civ. P. 72(b).

                                  17          There still is no indication on the docket that Aldhufri has served the complaint. In

                                  18   addition, Aldhufri did not file a case management statement by November 27, 2020, as he was

                                  19   directed to do. See Dkt. No. 18.

                                  20          Consequently, the Court adopts the report and recommendation in full, and finds that

                                  21   dismissal without prejudice is appropriate because of the lack of prejudice to defendants.

                                  22          IT IS SO ORDERED.

                                  23   Dated: December 1, 2020

                                  24

                                  25
                                                                                                    JAMES DONATO
                                  26                                                                United States District Judge
                                  27

                                  28
